 USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 1 of 13


                                             NTCAPR, DISMISSED, AmendedPlan, FeeDue, APPEAL




                                 U.S. Bankruptcy Court
                    Northern District of Indiana (Hammond Division)
                          Bankruptcy Petition #: 19−20831−jra
                                                                           Date filed: 04/04/2019
Assigned to: James R. Ahler                                         Debtor dismissed: 10/29/2019
Chapter 13                                                              341 meeting: 06/21/2019
Voluntary
Asset


Debtor disposition: Dismissed for failure to make
plan payments

Debtor 1                                                represented by John Mileusnic
John Mileusnic                                                         PRO SE
325 Plum Creek Drive
Schererville, IN 46375
LAKE−IN
219−614−2468
SSN / ITIN: xxx−xx−1703

Trustee
Paul R. Chael
401 West 84th Drive
Suite C
Merrillville, IN 46410
219−650−4015

U.S. Trustee
Nancy J. Gargula
100 East Wayne Street, 5th Floor
South Bend, IN 46601−2349
574−236−8105

 Filing Date             #                                       Docket Text

                             1     Chapter 13 Voluntary Petition Individual, Verification of Creditor Matrix
                                   and Matrix Attached. Receipt Number Install, Fee Amount $310 Filed by
                                   John Mileusnic . Schedules A/B−J due 4/18/2019. Summary of Assets and
                                   Liabilities due 4/18/2019. Statement of Financial Affairs due 4/18/2019.
 04/04/2019                        Incomplete Filings due by 4/18/2019. (cjg) (Entered: 04/04/2019)

                                   Section 341 Meeting of Creditors to be held on 05/23/2019 at 09:00 AM
                                   at 401 West 84th, Merrillville. Bankruptcy Trustee assigned by U.S.
                                   Trustee. Objections to Dischargeability due by 07/22/2019. Proof of Claim
                                   due by 06/13/2019. Government Proof of Claim due by 10/01/2019. (cjg)
 04/04/2019                        (Entered: 04/04/2019)

                             2     Certificate of Credit Counseling Filed by Debtor 1 John Mileusnic (cjg)
 04/04/2019                        (Entered: 04/04/2019)

 04/04/2019                  3

                                                                                                               1
USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 2 of 13


                        Application to Pay Filing $310.00 Fee in Installments Filed by Debtor 1
                        John Mileusnic (Attachments: # 1 Proposed Order) (cjg) (Entered:
                        04/04/2019)

                   4    Statement of Social Security Number(s) Filed by Debtor 1 John Mileusnic
04/04/2019              (cjg) (Entered: 04/04/2019)

                        Deadline for Missing Documents Set.. Chapter 13 Statement of Your
                        Current Monthly Income and Calculation of Commitment Period Form
04/04/2019              122C−1 Due 4/18/2019 (cjg) (Entered: 04/04/2019)

                   5    Order Granting Application To Pay Filing $310.00 Fees In Installments.
                        (Related Doc # 3). First Installment $76.00 Payment due by 4/4/2019.
                        Second Installment $78.00 Payment due by 5/3/2019. Third Installment
                        $78.00 Payment due by 6/3/2019. Final Installment $78.00 Payment due
04/04/2019              by 7/3/2019. (cjg) (Entered: 04/04/2019)

04/04/2019         6    341 Notice Generated. (cjg) (Entered: 04/04/2019)

                        Receipt of Chapter 13 Installment Filing Fee − $76.00 by CJ. Receipt
04/04/2019              Number 336039. (admin) (Entered: 04/04/2019)

                        Notice of Debtors Prior Filings for debtor John Mileusnic Case Number
                        05−66361, Chapter 13 filed in Indiana Northern Bankruptcy Court on
                        10/07/2005 , Standard Discharge on 10/19/2010; Case Number 18−22937,
                        Chapter 13 filed in Indiana Northern Bankruptcy Court on 10/31/2018 ,
                        Dismissed for Failure to File Information on 12/17/2018; Case Number
                        14−23124, Chapter 7 filed in Indiana Northern Bankruptcy Court on
                        09/16/2014 , Standard Discharge on 01/12/2015.(Admin) (Entered:
04/05/2019              04/05/2019)

                   7    BNC Certificate of Mailing − Meeting of Creditors.(related document(s)6
                        Generate 341 Notice). Notice Date 04/06/2019. (Admin.) (Entered:
04/06/2019              04/07/2019)

                   8    BNC Certificate of Mailing.(related document(s)5 Order on Motion To
                        Pay Filing Fees in Installments). Notice Date 04/06/2019. (Admin.)
04/06/2019              (Entered: 04/07/2019)

                   9    Request Designating Mailing Address Pursuant to FRBP 2002(g) Filed by
                        Creditor Capital One Auto Finance, a division of Capital One, N.A., c/o
                        AIS Portfolio Services, LP . (AIS Data Services(RN)) (Entered:
04/09/2019              04/09/2019)

                   10   Notice (related document(s)9 Request Designating Mailing Address
                        Pursuant to FRBP 2002(g) filed by Creditor Capital One Auto Finance, a
                        division of Capital One, N.A., c/o AIS Portfolio Services, LP). (ch)
04/10/2019              (Entered: 04/10/2019)

                   11   Notice of Appearance by Susan M. Woolley(AM) Filed by Creditor
                        PennyMac Loan Services, LLC (Woolley(AM), Susan) (Entered:
04/11/2019              04/11/2019)

                   12   BNC Certificate of Mailing.(related document(s)10 Notice). Notice Date
04/12/2019              04/12/2019. (Admin.) (Entered: 04/13/2019)

04/18/2019         13   Summary of Assets and Liabilities and Schedules A/B−J Individual Filed
                        by Debtor 1 John Mileusnic (related document(s)1 Voluntary Petition

                                                                                                  2
USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 3 of 13


                        (Chapter 13) filed by John Mileusnic) (ch) (Entered: 04/19/2019)

                   14   Statement of Financial Affairs for Individual Filed by Debtor 1 John
                        Mileusnic (related document(s)1 Voluntary Petition (Chapter 13) filed by
04/18/2019              John Mileusnic) (ch) (Entered: 04/19/2019)

                   15   Chapter 13 Statement of Your Current Monthly Income and Calculation of
                        Commitment Period for 5 Years Form 122C−1. Disposable Income Is
                        Determined Filed by Debtor 1 John Mileusnic (related document(s) Set
04/18/2019              Missing Document Deadline) (ch) (Entered: 04/19/2019)

                   16   Chapter 13 Plan . Filed by Debtor 1 John Mileusnic (ch) (Entered:
04/18/2019              04/19/2019)

                        Receipt of Chapter 13 Installment Filing Fee − $78.00 by JB. Receipt
05/01/2019              Number 336080. (admin) (Entered: 05/01/2019)

                   17   Statement Adjourning Meeting of Creditors. Section 341(a) Meeting
                        Continued on 6/21/2019 at 11:00 AM at 401 West 84th, Merrillville.
05/20/2019              (Chael, Paul) (Entered: 05/20/2019)

                   18   Objection to Chapter 13 Plan Filed by Creditor PennyMac Loan Services,
                        LLC (related document(s)16 Chapter 13 Plan filed by John Mileusnic)
05/28/2019              (Woolley(AM), Susan) (Entered: 05/28/2019)

                        Receipt of Chapter 13 Installment Filing Fee − $78.00 by TW. Receipt
05/31/2019              Number 336124. (admin) (Entered: 05/31/2019)

                   19   Meeting of Creditors Held. (Trustee's 341 Filings) (Chael, Paul) (Entered:
06/21/2019              06/21/2019)

                   20   Order and Notice Scheduling Hearing on Confirmation of Chapter 13 Plan
                        and Fixing Time to Object (related document(s)16 Chapter 13 Plan filed
                        by Debtor 1 John Mileusnic). Confirmation hearing to be held on 8/5/2019
                        at 11:30 AM at Hammond − 3rd Floor, Courtroom 8. Last day to Object to
06/21/2019              Confirmation 7/22/2019. (ch) (Entered: 06/21/2019)

                   21   BNC Certificate of Mailing.(related document(s)20 Order for
                        Confirmation Hearing). Notice Date 06/23/2019. (Admin.) (Entered:
06/23/2019              06/24/2019)

                   22   EPI's Certificate of Mailing Filed by Trustee Paul R. Chael (related
                        document(s)16 Chapter 13 Plan filed by John Mileusnic, 20 Order for
06/25/2019              Confirmation Hearing) (Chael, Paul) (Entered: 06/25/2019)

                   23   **WITHDRAWN per notice of 7/9/19** Trustee's Motion to Dismiss
                        Case for Failure to Commence Plan Payments. (Chael, Paul)Modified on
06/27/2019              7/10/2019 (ch). (Entered: 06/27/2019)

                   24   Order for Final Hearing RE: Trustee's Motion to Dismiss Case (batch)
                        (related document(s)23 Trustee's Motion to Dismiss Case (batch)). Final
                        Hearing scheduled for 8/5/2019 at 09:00 AM at Hammond − 3rd Floor,
07/01/2019              Courtroom 8. (ch) (Entered: 07/01/2019)

                        Receipt of Chapter 13 Installment Filing Fee − $78.00 by JB. Receipt
07/02/2019              Number 336182. (admin) (Entered: 07/02/2019)



                                                                                                     3
USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 4 of 13


                   25   BNC Certificate of Mailing.(related document(s)24 Order Setting
07/03/2019              Hearing). Notice Date 07/03/2019. (Admin.) (Entered: 07/04/2019)

                   26   Trustee's Notice of Withdrawal of Document Filed by Trustee Paul R.
                        Chael (related document(s)23 Trustee's Motion to Dismiss Case (batch))
07/09/2019              (Chael, Paul) (Entered: 07/09/2019)

                   27   Entry: Based upon Trustee Chael's withdrawal of Motion To Dismiss, the
                        hearing scheduled for 8/5/2019 at 09:00 AM is removed from the court's
                        calendar(related document(s)23 Trustee's Motion to Dismiss Case (batch)).
07/10/2019              (ch) (Entered: 07/10/2019)

                   28   BNC Certificate of Mailing.(related document(s)27 Docket Entry − Hrg
                        Removed Re Withdrawn Doc). Notice Date 07/12/2019. (Admin.)
07/12/2019              (Entered: 07/13/2019)

                   29   Notice of Requirement to File Certification of Completion of Postpetition
                        Instructional Course Concerning Personal Financial Management (related
                        document(s) 341 Meeting (AutoAssign Chapter 13)). (ch) (Entered:
07/16/2019              07/16/2019)

                   30   BNC Certificate of Mailing.(related document(s)29 Notice Re: Financial
                        Management Certificate). Notice Date 07/18/2019. (Admin.) (Entered:
07/18/2019              07/19/2019)

                   31   Debtor's Certification of Completion of Postpetition Instructional Course
                        Concerning Personal Financial Management Filed by Debtor 1 John
07/30/2019              Mileusnic (ch) (Entered: 07/31/2019)

                   32   Docket Entry: Confirmation held 8/5/19(related document(s)16 Chapter 13
                        Plan filed by John Mileusnic). APPEARANCES: Attorney Godshalk on
                        behalf of Trustee. Trustee reports objections/issues that preclude
                        confirmation. The foregoing is herby reset to September 16, 2019 at 9:00
08/05/2019              a.m. SO ORDERED. (kdr) (Entered: 08/05/2019)

                   33   Motion to Dismiss Case Filed by Creditor PennyMac Loan Services, LLC
08/07/2019              (Attachments: # 1 Exhibits) (Woolley, Susan) (Entered: 08/07/2019)

                   34   Proposed Order on Motion to Dismiss Filed by Creditor PennyMac Loan
                        Services, LLC (related document(s)33 Motion to Dismiss Case filed by
08/07/2019              PennyMac Loan Services, LLC) (Woolley, Susan) (Entered: 08/07/2019)

                   35   BNC Certificate of Mailing.(related document(s)32 Docket Entry (Hrg)).
08/07/2019              Notice Date 08/07/2019. (Admin.) (Entered: 08/08/2019)

                   37   Response In Opposition of PennyMac's Motion to Dismiss Filed by Debtor
                        1 John Mileusnic (related document(s)33 Motion to Dismiss Case filed by
08/20/2019              PennyMac Loan Services, LLC) (ch) (Entered: 08/21/2019)

                   36   Order and Notice of Initial Prehearing Conference (related document(s)18
                        Objection filed by Creditor PennyMac Loan Services, LLC, 33 Motion to
                        Dismiss Case filed by Creditor PennyMac Loan Services, LLC).
                        Pre−Hearing Conference set for 9/16/2019 at 09:00 AM at Hammond −
08/21/2019              3rd Floor, Courtroom 8. (ch) (Entered: 08/21/2019)

                   38   BNC Certificate of Mailing.(related document(s)36 Order Setting
08/23/2019              Conference). Notice Date 08/23/2019. (Admin.) (Entered: 08/24/2019)


                                                                                                    4
USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 5 of 13


                   39   Amended Schedules A/B−J, Amended Summary of Assets and Liabilities
                        and Verification of Creditor Matrix. Fee Amount $31 Filed by Debtor 1
08/28/2019              John Mileusnic (ch) (Entered: 08/30/2019)

                   40   Amended Statement of Financial Affairs for Individual Filed by Debtor 1
08/28/2019              John Mileusnic (ch) (Entered: 08/30/2019)

                   41   Amended Chapter 13 Statement of Your Current Monthly Income and
                        Calculation of Commitment Period for 3 Years Form 122C−1. Disposable
                        Income Is Not Determined Filed by Debtor 1 John Mileusnic (ch)
08/28/2019              (Entered: 08/30/2019)

                   42   Amended Chapter 13 Plan . Filed by Debtor 1 John Mileusnic (related
                        document(s)16 Chapter 13 Plan filed by John Mileusnic) (ch) (Entered:
08/28/2019              08/30/2019)

                   43   Order to Pay Fee (related document(s)39 Amended Schedules filed by
                        Debtor 1 John Mileusnic). Fee due by 9/6/2019. (ch) (Entered:
08/30/2019              08/30/2019)

                   44   **DEFECTIVE ENTRY** Order to File Notice of Amendment (related
                        document(s)39 Amended Schedules filed by Debtor 1 John Mileusnic).
                        Documents due by 9/13/2019. (ch)Modified on 8/30/2019 (ch). (Entered:
08/30/2019              08/30/2019)

                   45   Order and Notice to Show Cause Regarding Amendment (related
                        document(s)39 Amended Schedules filed by Debtor 1 John Mileusnic).
08/30/2019              Documents due by 9/13/2019. (ch) (Entered: 08/30/2019)

                   46   BNC Certificate of Mailing.(related document(s)43 Order To Pay Fee).
09/01/2019              Notice Date 09/01/2019. (Admin.) (Entered: 09/02/2019)

                   47   BNC Certificate of Mailing.(related document(s)45 File). Notice Date
09/01/2019              09/01/2019. (Admin.) (Entered: 09/02/2019)

                   48   Order and Notice of Initial Prehearing Conference (related document(s)37
                        Response filed by Debtor 1 John Mileusnic). Pre−Hearing Conference set
                        for 9/16/2019 at 09:00 AM at Hammond − 3rd Floor, Courtroom 8. (ch)
09/04/2019              (Entered: 09/04/2019)

                        Receipt of Amendment Filing Fee − $31.00 by CL. Receipt Number
09/06/2019              336300. (admin) (Entered: 09/06/2019)

                   49   BNC Certificate of Mailing.(related document(s)48 Order Setting
09/06/2019              Conference). Notice Date 09/06/2019. (Admin.) (Entered: 09/07/2019)

                   56   Schedule E/F: Creditors Who Have Unsecured Claims for Individual Filed
09/13/2019              by Debtor 1 John Mileusnic (clj) (Entered: 09/18/2019)

                   57   Notice of Amendment Filed by Debtor 1 John Mileusnic (related
                        document(s)39 Amended Schedules filed by John Mileusnic) (clj)
09/13/2019              (Entered: 09/18/2019)

                   50   Trustee's Motion to Dismiss Case for Failure to Make Plan Payments .
09/16/2019              (Chael, Paul) (Entered: 09/16/2019)

09/16/2019         51


                                                                                                   5
USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 6 of 13


                        Notice and Order as to Modification of Chapter 13 Plan Filed by Debtor(s)
                        Before Confirmation and Opportunity to Object Thereto and Request
                        Hearing Thereon. Debtor to Serve and File Certificate of Service (related
                        document(s)42 Amended Chapter 13 Plan filed by Debtor 1 John
                        Mileusnic). Last day to Object to Confirmation 10/23/2019. Proof of
                        Service due by 9/30/2019. (ch) (Entered: 09/16/2019)

                   52   Trustee's Objection to Confirmation of Plan of Amended Plan Filed by
                        Trustee Paul R. Chael (related document(s)42 Amended Chapter 13 Plan
09/16/2019              filed by John Mileusnic) (Chael, Paul) (Entered: 09/16/2019)

                   53   Docket Entry: Hearing held 9/16/19(related document(s)33 Motion to
                        Dismiss Case filed by PennyMac Loan Services, LLC). APPEARANCES:
                        Trustee Chael appears and Attorney Woolley on behalf of PennyMac Loan
                        Services. Debtor appears personally. Trustee filed an Affidavit of default.
                        The foregoing is hereby reset to October 28, 2019 at 9:00 a.m. SO
09/16/2019              ORDERED. (kdr) (Entered: 09/16/2019)

                        Hearing Not Held 9/16/19 Amended Plan filed 8/28/19(related
                        document(s)18 Objection to Confirmation filed by PennyMac Loan
09/16/2019              Services, LLC). (kdr) (Entered: 09/16/2019)

                   54   Docket Entry: Hearing held 9/16/19(related document(s)16 Chapter 13
                        Plan filed by John Mileusnic). APPEARANCES: Trustee Chael appears.
                        Amended plan filed. The foregoing is hereby reset to October 28, 2019,
09/16/2019              10:00 a.m. SO ORDERED. (kdr) (Entered: 09/16/2019)

                   55   Affidavit and Status Report of Trustee Filed by Trustee Paul R. Chael (ch).
                        Related document(s) 33 Motion to Dismiss Case filed by Creditor
                        PennyMac Loan Services, LLC. Modified on 9/24/2019 (ch). (Entered:
09/16/2019              09/17/2019)

                   58   BNC Certificate of Mailing.(related document(s)51 Order − Objection to
                        Conf of 13 Plan). Notice Date 09/18/2019. (Admin.) (Entered:
09/18/2019              09/19/2019)

                   59   BNC Certificate of Mailing.(related document(s)53 Docket Entry (Hrg)).
09/18/2019              Notice Date 09/18/2019. (Admin.) (Entered: 09/19/2019)

                   60   BNC Certificate of Mailing.(related document(s)54 Docket Entry (Hrg)).
09/18/2019              Notice Date 09/18/2019. (Admin.) (Entered: 09/19/2019)

                   61   Order and Notice for Final Hearing on Motion to Dismiss or Convert
                        Chapter 13 Case (related document(s)50 Trustee's Motion to Dismiss Case
                        for Failure to Make Plan Payments (batch)). Evidentiary hearing scheduled
                        for 10/28/2019 at 09:00 AM at Hammond − 3rd Floor, Courtroom 8. (ch)
09/23/2019              (Entered: 09/23/2019)

                   62   Order and Notice of Initial Prehearing Conference (related document(s)52
                        Trustee's Objection to Confirmation of Plan filed by Trustee Paul R.
                        Chael). Pre−Hearing Conference set for 10/28/2019 at 09:00 AM at
09/23/2019              Hammond − 3rd Floor, Courtroom 8. (ch) (Entered: 09/23/2019)

                   63   BNC Certificate of Mailing.(related document(s)62 Order Setting
09/25/2019              Conference). Notice Date 09/25/2019. (Admin.) (Entered: 09/26/2019)

                   64   BNC Certificate of Mailing.(related document(s)61 Notice of Hearing).
09/25/2019              Notice Date 09/25/2019. (Admin.) (Entered: 09/26/2019)


                                                                                                      6
USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 7 of 13


                   65   Response to Trustee's Objection to Confirmation of Amended Plan,
                        Objection to Trustee's Motion to Dismiss for Default in Plan Payments and
                        Debtor's Request for Assignment/Acounting from Pennymac Filed by
                        Debtor 1 John Mileusnic (related document(s)50 Trustee's Motion to
                        Dismiss Case for Failure to Make Plan Payments (batch), 52 Trustee's
                        Objection to Confirmation of Plan filed by Paul R. Chael) (ch) (Entered:
09/27/2019              10/01/2019)

                   66   Order to Sign (related document(s)65 Response filed by Debtor 1 John
10/01/2019              Mileusnic). Documents due by 10/4/2019. (ch) (Entered: 10/01/2019)

                   67   BNC Certificate of Mailing.(related document(s)66 File). Notice Date
10/03/2019              10/03/2019. (Admin.) (Entered: 10/04/2019)

                   68   Signature Page Filed by Debtor 1 John Mileusnic (related document(s)65
10/08/2019              Response filed by John Mileusnic) (ch) (Entered: 10/10/2019)

                   69   Notice of Appearance And Request for Notice by Evan L. Moscov Filed by
                        Creditor Capital One Auto Finance, a division of Capital One, N.A.
10/21/2019              (Moscov, Evan) (Entered: 10/21/2019)

                   70   Objection to Confirmation of Plan 2013 TOYOTA RAV4 Utility 4D XLE
                        2WD I4 Filed by Creditor Capital One Auto Finance, a division of Capital
                        One, N.A. (related document(s)42 Amended Chapter 13 Plan filed by John
                        Mileusnic) (Attachments: # 1 Exhibit)(Moscov, Evan) (Entered:
10/21/2019              10/21/2019)

                   71   Response to Response Filed by Creditor PennyMac Loan Services, LLC
                        (related document(s)65 Response filed by John Mileusnic) (Woolley,
10/22/2019              Susan) (Entered: 10/22/2019)

                   72   Order and Notice of Initial Prehearing Conference (related document(s)70
                        Objection to Confirmation of the Plan filed by Creditor Capital One Auto
                        Finance, a division of Capital One, N.A.). Pre−Hearing Conference set for
                        10/28/2019 at 09:00 AM at Hammond − 3rd Floor, Courtroom 8. (ch)
10/23/2019              (Entered: 10/23/2019)

                   73   BNC Certificate of Mailing.(related document(s)72 Order Setting
10/25/2019              Conference). Notice Date 10/25/2019. (Admin.) (Entered: 10/26/2019)

                   74   Docket Entry: Hearing held 10/28/19(related document(s)16 Chapter 13
                        Plan filed by John Mileusnic, 33 Motion to Dismiss Case filed by
                        PennyMac Loan Services, LLC, 50 Trustee's Motion to Dismiss Case for
                        Failure to Make Plan Payments, 52 Trustee's Objection to Confirmation of
                        Plan filed by Paul R. Chael, 70 Objection to Confirmation of the Plan filed
                        by Capital One Auto Finance, a division of Capital One, N.A.).
                        APPEARANCES: Trustee Chael appears, Attorney Woolley on behalf of
                        PennyMac Loan Services, Attorney Allaily on behalf of Capital One Auto
                        Finance and Debtor appears. Case Dismissed on Trustees Affidavit of
10/28/2019              Default. SO ORDERED (kdr) (Entered: 10/28/2019)

                   75   Affdavit and Status Report of Trustee Filed by Trustee Paul R. Chael
                        (related document(s)50 Trustee's Motion to Dismiss Case for Failure to
10/28/2019              Make Plan Payments (batch)) (ch) (Entered: 10/29/2019)

                   76   Order Dismssing Chapter 13 Petition (Related Doc # 50) (ch) (Entered:
10/29/2019              10/29/2019)



                                                                                                      7
USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 8 of 13


                   77   BNC Certificate of Mailing.(related document(s)74 Docket Entry (Hrg)).
10/30/2019              Notice Date 10/30/2019. (Admin.) (Entered: 10/31/2019)

                   78   BNC Certificate of Mailing.(related document(s)76 Order on Motion to
                        Dismiss Case for Failure to Make Plan Payments). Notice Date
10/31/2019              10/31/2019. (Admin.) (Entered: 11/01/2019)

                   79   Notice of Appeal to District Court. . Receipt Number 336410,Fee Amount
                        $298 Filed by Debtor 1 John Mileusnic (related document(s)76 Order on
                        Motion to Dismiss Case for Failure to Make Plan Payments) Appellant
11/05/2019              Designation due by 11/19/2019. (ch) (Entered: 11/05/2019)

                        Receipt of Appeal Filing Fee − $293.00 by JB. Receipt Number 336410.
11/05/2019              (admin) (Entered: 11/05/2019)

                        Receipt of Notice of Appeal Filing Fee − $5.00 by JB. Receipt Number
11/05/2019              336410. (admin) (Entered: 11/05/2019)

                   80   Notice of Transmittal of Copy of Notice of Appeal related document(s)79
                        Notice of Appeal filed by Debtor 1 John Mileusnic). (kdr) (Entered:
11/06/2019              11/06/2019)

                   81   Notice of Docketing Appeal to District Court. Case Number:
                        19−cv−00427−PPS (related document(s)79 Notice of Appeal filed by
11/08/2019              Debtor 1 John Mileusnic). (kdr) (Entered: 11/08/2019)

                   82   BNC Certificate of Mailing.(related document(s)80 Notice). Notice Date
11/08/2019              11/08/2019. (Admin.) (Entered: 11/09/2019)

                   83   Transmittal of Record on Appeal to District Court (related document(s)79
11/20/2019              Notice of Appeal filed by John Mileusnic). (kdr) (Entered: 11/20/2019)




                                                                                                   8
            Case 19-20831-jra Doc 76 Filed 10/29/19 Page 1 of 2
   USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 9 of 13


                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

IN RE:                                 )
                                       )
JOHN MILEUSNIC                         )        CASE NO. 19-20831 JRA
                                       )        Chapter 13
                       Debtor.         )

                           ORDER DISMISSING CHAPTER 13 PETITION

         This Chapter 13 case came on for final hearing on October 28, 2019, on a Motion to

Dismiss filed by Trustee and PennyMac Loan Services, LLC (hereinafter: “Movants”).

         Trustee appears.

         PennyMac Loan Services, LLC appear by counsel.

         Debtor appears.

         Submitted.

         Trustee files an Declaration showing that pursuant to the Trustee’s books and records

kept in the ordinary course of his office, that the Plan payment arrearage of the Debtor to

Trustee is in the sum of $10,043.00 as of October 28, 2019.

         And the Court having examined the record, and said Affidavit, and being duly advised in

the premises, now finds that there has been a material default by the Debtor as to the terms of

the Plan, a failure by the Debtor to commence making timely payments, and/or that there has

been an unreasonable delay by the Debtor that is prejudicial to creditors.

         IT IS THEREFORE ORDERED, that said Motion is hereby granted and that the Petition

of the Debtor should be and is hereby dismissed pursuant to 11 U.S.C. §1307.

         IT IS FURTHER ORDERED:

         1.     That if the Plan of the Debtor is not confirmed, the Trustee, and all
                parties in interest are hereby allowed leave of Court of twenty (20) days
                from the date of this Order to apply to this Court, pursuant to §503(b), for
                any actual and necessary expenses of administration pursuant to
                §1326(a)(2). If the Plan of the Debtor has been confirmed the Trustee
                shall distribute any payment by Debtor in accordance with the Plan




                                                                                                   9
           Case 19-20831-jra Doc 76 Filed 10/29/19 Page 2 of 2
  USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 10 of 13


              pursuant to §1326(a)(2).

       2.     That the Trustee is directed to file his final report and account pursuant to
              Fed.R.Bankr.P. 509(a). Upon receipt of the final report and after (a) the
              expiration of the 30-day objection to final report deadline or (b) the entry
              of an order resolving any timely objection to the final report, whichever is
              longer, the trustee will be discharged and relieved of his trust and the
              surety on the trustee's bond will be released from further liability
              thereunder in this estate, except any liability which may have accrued
              during the time the bond was in effect as to this estate, without further
              notice, hearing, or order.

       3.     That if there is an income deduction order pending, the employer is
              hereby ordered to terminate deductions. It is the debtor's responsibility to
              notify the employer that the wage deduction order is terminated.

       4.     That the case shall be terminated and closed after completion of the
              foregoing.

Dated at Hammond, Indiana on October 29, 2019.


                                            /s/ James R. Ahler
                                            James R. Ahler, Judge
                                            United States Bankruptcy Court

Distribution
Debtor, Attorney for Debtor
U.S. Trustee, Trustee
All Creditors
All Intervenors
Rev. 04-05-12




                                                                                              10
                   Case 19-20831-jra Doc 76-1 Filed 10/29/19 Page 1 of 1
          USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 11 of 13
                                                      Notice Recipients
District/Off: 0755−2                      User: admin                             Date Created: 10/29/2019
Case: 19−20831−jra                        Form ID: pdf004                         Total: 25


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services, LP
                                                                                                                     TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         Nancy J. Gargula          USTPRegion10.SO.ECF@usdoj.gov
tr          Paul R. Chael         aimee@pchael13.com
aty         Evan L. Moscov          evanm@w−legal.com
aty         Susan M. Woolley           ndbkr@feiwellhannoy.com
aty         Susan M. Woolley(AM)            ecfnotices@feiwellhannoy.com
                                                                                                                     TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John Mileusnic       325 Plum Creek Drive          Schererville, IN 46375
cr          PennyMac Loan Services, LLC           P.O. Box 2410         Moorpark, CA 93020
cr          Capital One Auto Finance, a division of Capital One, N.A.         4515 N Santa Fe Ave. Dept. APS        Oklahoma
            City, OK 73118
smg         Indiana Employment Security Division          10 North Senate Street        Indianapolis, IN 46204
14644681 CBC National Bank            3030 Royal Blvd. South          Suite 250        Alpharetta, GA 30022
14793969 Capital One Auto Finance           7933 Preston Road          Plano, TX 75024
14672478 Capital One Auto Finance,           a division of Capital One, N.A.        c/o AIS Portfolio Services, LP     4515 N
            Santa Fe Ave. Dept APS        Oklahoma City, OK 73118
14793970 Diane M. Mileusnic           325 Plum Creek Drive          Schererville, IN 46375
14644682 Flagstar Bank          5151 Corporate Dr.         Troy, MI 48098
14644684 Green Planet Servicing LLC            321 Research Parkway          Meriden, CT 06450
14644661 Indiana Department of Revenue            Bankruptcy Section − MS 108            100 North Senate Avenue,
            N240        Indianapolis IN 46204
14644659 Internal Revenue Service          P. O. Box 7346          Philadelphia, PA 19101−7346
14793971 Jordan Mileusnic          325 Plum Creek Drive          Schereville, IN 46375
14644660 Lake County Treasurer           Attention: Bankruptcy Clerk          2293 North Main Street        Crown Point IN
            46307
14793972 Penny Mac Loan Services, LLC              PO BOX 514387           Los Angeles, CA 90051
14644686 PennyMac            P.O. Box 514387          Los Angeles, CA 90051
14717297 PennyMac Loan Services, LLC              P.O. Box 2410         Moorpark, CA 93020
14644685 Planet Home Lending LLC             321 Research Parkway           Suite 303        Meriden, CT 06450
14644683 Selene Finance          9990 Richmond Ave           Suite 400 South         Houston, TX 77042
                                                                                                                    TOTAL: 19




                                                                                                                                11
              Case 19-20831-jra Doc 83 Filed 11/20/19 Page 1 of 1
     USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 12 of 13


                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF INDIANA
                                       HAMMOND DIVISION

IN RE:                                                     )
                                                           )
John Mileusnic                                             )         CASE NO. 19-20831 JRA
                                                           )         19-cv-00427-PPS
                                          Debtor.          )         CHAPTER 13



                                      NOTICE OF TRANSMITTAL

At Hammond, Indiana, on November 20, 2019.

Notice of appeal in this matter was filed on November 5, 2019, and transmitted to the Clerk of
the United States District Court on November 6, 2019. The following additional contents are
now transmitted to the Clerk of the United States District Court for the Northern District of
Indiana.


Document No.                      Description of Document
76                                Order Dismissing Chapter 13

                                   Docket for Case No. 19-20831


Note: No designation of the items to be included in the record on appeal was filed. The $298 appeal filing fee
was paid on November 5, 2019.


                                 Christopher De Toro
                                Clerk, United States Bankruptcy Court
                                5400 Federal Plaza Suite 2200
                                Hammond, Indiana 46320




                                                                                                                 12
                  Case 19-20831-jra Doc 83-1 Filed 11/20/19 Page 1 of 1
         USDC IN/ND case 2:19-cv-00427-PPS document 3 filed 11/20/19 page 13 of 13
                                                  Notice Recipients
District/Off: 0755−2                   User: admin                         Date Created: 11/20/2019
Case: 19−20831−jra                     Form ID: pdf004                     Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John Mileusnic      325 Plum Creek Drive     Schererville, IN 46375
                                                                                                      TOTAL: 1




                                                                                                                 13
